EXHIBIT 10.25

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is entered into as of December 10,
2015 by and between Typenex Co-Investment, LLC, a Utah limited liability company
(“Lender”), and Vape Holdings, Inc., a Delaware corporation (“Borrower”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Note (defined below).

 

A.           Borrower previously sold and issued to Lender that certain
Unsecured Convertible Promissory Note dated December 3, 2014 in the original
principal amount of $560,000.00 (as amended by that certain Amendment to
Unsecured Convertible Promissory Note dated August 26, 2015 between Lender and
Borrower, the “Note”).

 

B.            The Note was issued pursuant to a certain Securities Purchase
Agreement dated December 3, 2014 between Borrower and Lender (the “Purchase
Agreement,” and together with the Note and all other documents entered into in
conjunction therewith, the “Transaction Documents”).

 

C.            Lender has asserted that Borrower has breached certain of its
obligations under the Transaction Documents (the “Breaches”), which Breaches
constitute Events of Default under the Note.

 

D.            Borrower denies that it has breached such obligations and asserts
that no Events of Default have occurred under the Note.

 

E.            No new or additional consideration is being provided in connection
with this Agreement other than the modification of terms as provided herein.

 

F.            In order to resolve any disputes between Borrower and Lender,
Lender has agreed, subject to the terms, conditions and understandings expressed
in this Agreement, to refrain and forbear temporarily from exercising and
enforcing remedies against Borrower with respect to the Breaches as provided in
this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.            Recitals and Definitions. Each of the parties hereto acknowledges
and agrees that the recitals set forth above in this Agreement are true and
accurate, are contractual in nature, and are hereby incorporated into and made a
part of this Agreement.

 

2.            Forbearance. Subject to the terms, conditions and understandings
contained in this Agreement, Lender hereby agrees to refrain and forbear from
exercising and enforcing its remedies under the Note, any of the Transaction
Documents, or under applicable laws, with respect to the Breaches until the
earliest occurrence of (a) any breach of this Agreement, or (b) any Event of
Default that occurs after the date hereof (the “Forbearance”). For the avoidance
of doubt, the Forbearance shall only apply to the Breaches and any Event of
Default that occurred prior to the date hereof but not to any Events of Default
that may occur subsequent to the date hereof.

 



 

 

 

3.            Forbearance Effect. As a material inducement and partial
consideration for Lender’s agreement to enter into this Agreement and to grant
the Forbearance, each of Borrower and Lender acknowledges and agrees that the
Outstanding Balance of the Note shall be increased by $105,000.00 (the
“Forbearance Effect”) as of the date hereof. In furtherance thereof, it is the
intent of the parties hereto that the Forbearance Effect will tack back to the
Purchase Price Date for purposes of determining the holding period under Rule
144 and the parties hereto further agree to not take a position that is contrary
to such intent in any setting, document, or circumstance.

 

4.            Ratification of the Note. The Note shall be and remains in full
force and effect in accordance with its terms, and is hereby ratified and
confirmed in all respects. Borrower acknowledges that it is unconditionally
obligated to pay the remaining balance of the Note and represents that such
obligation is not subject to any defenses, rights of offset or counterclaims.
Subject to the terms of Section 5 below, after giving effect to the terms of the
Forbearance described herein and the application of the Forbearance Effect, the
Outstanding Balance shall be deemed and affirmed to be equal to $314,934.08 and
interest shall accrue on such amount at the rate of 10% per annum, as set forth
in Section 2 of the Note, as of the date hereof. No forbearance or waiver other
than as expressly set forth herein may be implied by this Agreement. Except as
expressly set forth herein, the execution, delivery, and performance of this
Agreement shall not operate as a waiver of, or as an amendment to, any right,
power or remedy of Lender under the Note or the Transaction Documents, as in
effect prior to the date hereof.

 

5.            Failure to Comply. Borrower understands that the Forbearance shall
terminate immediately upon the occurrence of any material breach of this
Agreement or upon the occurrence of any Event of Default after the date hereof
and that in any such case, Lender may seek all recourse available to it under
the terms of the Note, this Agreement, any other Transaction Document, or
applicable law, including without limitation applying any remedies it has under
the Note with respect to any Events of Default that occurred prior to the date
hereof (with the application of such remedies being effective as of the date the
applicable Event of Default occurred).

 

6.            Increase of Share Reserve. Borrower and Lender agree that in
conjunction with the Forbearance granted herein, within three (3) Trading Days
of the date of this Agreement, the Share Reserve shall be increased to
210,000,000 shares of Common Stock (as defined in the Purchase Agreement). In
furtherance of the foregoing, Borrower shall take all such actions as are
necessary to increase the Share Reserve as set forth herein, including without
limitation executing and delivering to its transfer agent such documents and
instructions as are necessary to cause its transfer agent to increase the Share
Reserve to 210,000,000 shares of Common Stock.

 

7.            Representations, Warranties and Agreements. In order to induce
Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows:

 

(a)            Borrower has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

 



 2 

 

 

(b)            Any Event of Default which may have occurred under the Note has
not been, is not hereby, and shall not be deemed to be waived by Lender,
expressly, impliedly, through course of conduct or otherwise except as set forth
herein, and then only upon full satisfaction of Borrower’s obligations under
this Agreement. The agreement of Lender to refrain and forbear from exercising
any rights and remedies by reason of any existing default or any future default
shall not constitute a waiver of, consent to, or condoning of, any other
existing or future default. For the avoidance of any doubt, the Forbearance
described herein only applies to the Breaches, and shall not constitute a waiver
or forbearance of any other rights or remedies available to Lender with respect
to any other defaults under the Note or other breach of the Transaction
Documents by Borrower.

 

(c)            All understandings, representations, warranties and recitals
contained or expressed in this Agreement are true, accurate, complete, and
correct in all respects; and no such understanding, representation, warranty, or
recital fails or omits to state or otherwise disclose any material fact or
information necessary to prevent such understanding, representation, warranty,
or recital from being misleading. Borrower acknowledges and agrees that Lender
has been induced in part to enter into this Agreement based upon Lender’s
justifiable reliance on the truth, accuracy, and completeness of all
understandings, representations, warranties, and recitals contained in this
Agreement. There is no fact known to Borrower or which should be known to
Borrower which Borrower has not disclosed to Lender on or prior to the date
hereof which would or could materially and adversely affect the understandings
of Lender expressed in this Agreement or any representation, warranty, or
recital contained in this Agreement.

 

(d)            Except as expressly set forth in this Agreement, Borrower
acknowledges and agrees that neither the execution and delivery of this
Agreement nor any of the terms, provisions, covenants, or agreements contained
in this Agreement shall in any manner release, impair, lessen, modify, waive, or
otherwise affect the liability and obligations of Borrower under the terms of
the Note or any of the other Transaction Documents.

 

(e)            Borrower has no defenses, affirmative or otherwise, rights of
setoff, rights of recoupment, claims, counterclaims, actions or causes of action
of any kind or nature whatsoever against Lender, directly or indirectly, arising
out of, based upon, or in any manner connected with, the transactions
contemplated hereby, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Agreement and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Agreement by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 



 3 

 

 

(f)            Borrower hereby acknowledges that it has freely and voluntarily
entered into this Agreement after an adequate opportunity and sufficient period
of time to review, analyze, and discuss (i) all terms and conditions of this
Agreement, (ii) any and all other documents executed and delivered in connection
with the transactions contemplated by this Agreement, and (iii) all factual and
legal matters relevant to this Agreement and/or any and all such other
documents, with counsel freely and independently selected by Borrower (or had
the opportunity to be represented by counsel). Borrower further acknowledges and
agrees that it has actively and with full understanding participated in the
negotiation of this Agreement and all other documents executed and delivered in
connection with this Agreement after consultation and review with its counsel
(or had the opportunity to be represented by counsel), that all of the terms and
conditions of this Agreement and the other documents executed and delivered in
connection with this Agreement have been negotiated at arm’s-length, and that
this Agreement and all such other documents have been negotiated, prepared, and
executed without fraud, duress, undue influence, or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party by any other
party. No provision of this Agreement or such other documents shall be construed
against or interpreted to the disadvantage of any party by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured, dictated, or drafted such provision.

 

(g)            There are no proceedings or investigations pending or threatened
before any court or arbitrator or before or by, any governmental,
administrative, or judicial authority or agency, or arbitrator, against
Borrower.

 

(h)            There is no statute, regulation, rule, order or judgment and no
provision of any mortgage, indenture, contract or other agreement binding on
Borrower, which would prohibit or cause a default under or in any way prevent
the execution, delivery, performance, compliance or observance of any of the
terms and conditions of this Agreement and/or any of the other documents
executed and delivered in connection with this Agreement.

 

(i)            Borrower is solvent as of the date of this Agreement, and none of
the terms or provisions of this Agreement shall have the effect of rendering
Borrower insolvent. The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

 

(j)            To the best of its belief, after diligent inquiry, Borrower
represents and warrants that, as of the date hereof, no Event of Default under
the Note (nor any material breach by Borrower under any of the other Transaction
Documents) exists.

 

(k)            Borrower acknowledges that the application of the Forbearance
Effect is separate from and in addition to its right to apply the Default Effect
described in Section 4.2 of the Note and that, for the avoidance of doubt, shall
not reduce the number of times the Default Effect may be applied pursuant to the
terms of the Note. Specifically, the Default Effect may still be applied to
three (3) Major Defaults and three (3) Minor Defaults.

 

8.            Headings. The headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement.

 



 4 

 

 

9.            Arbitration. Each party agrees that any dispute arising out of or
relating to this Agreement shall be subject to the Arbitration Provisions (as
defined in the Purchase Agreement).

 

10.          Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah without regard to
the principles of conflict of laws. Each party agrees that the proper venue for
any dispute arising out of or relating to this Agreement shall be determined in
accordance with the provisions of Section 8.3 of the Purchase Agreement.
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

11.          Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

 

12.          Attorneys’ Fees. In the event of any arbitration or action at law
or in equity to enforce or interpret the terms of this Agreement, the parties
agree that the party who is awarded the most money (which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses giving
rise to the fees and expenses.  Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

13.          Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

14.          Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

 

15.          No Reliance. Borrower acknowledges and agrees that neither Lender
nor any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement and the Transaction Documents, Borrower is not relying on any
representation, warranty, covenant or promise of Lender or its officers,
directors, members, managers, equity holders, agents or representatives other
than as set forth in this Agreement and in the Transaction Documents.

 



 5 

 

 

16.          Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties. No provision of this
Agreement may be waived except in writing signed by the party against whom such
waiver is sought to be enforced.

 

17.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
This Agreement or any of the severable rights and obligations inuring to the
benefit of or to be performed by Lender hereunder may be assigned by Lender to a
third party, including its financing sources, in whole or in part. Borrower may
not assign this Agreement or any of its obligations herein without the prior
written consent of Lender.

 

18.          Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, each of the Note and all of the other
Transaction Documents shall remain in full force and effect, enforceable in
accordance with all of its original terms and provisions. This Agreement shall
not be effective or binding unless and until it is fully executed and delivered
by Lender and Borrower. If there is any conflict between the terms of this
Agreement, on the one hand, and the Note or any other Transaction Document, on
the other hand, the terms of this Agreement shall prevail.

 

19.          Time is of Essence. Time is of the essence with respect to each and
every provision of this Agreement.

 

20.          Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

 

21.          Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 



 6 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 



  COMPANY:         VAPE HOLDINGS, INC.         By: /s/ Kyle Tracey   Name: Kyle
Tracey   Title: CEO and Chairman         LENDER:         TYPENEX CO-INVESTMENT,
LLC         By: Red Cliffs Investments, Inc., its Manager         By: /s/ John
Fife     John M. Fife, President



 

 



[Signature Page to Forbearance Agreement]





  



7
 

 